           Case 1:21-cv-00487-JMF Document 101 Filed 04/12/21 Page 1 of 1




Scott H. Casher
7 Times Square, Suite 2900 | New York, NY 10036-6524
Direct 914.487.7343 | Fax 914.487.7328
cashers@whiteandwilliams.com | whiteandwilliams.com


                                                       April 12, 2021

VIA ECF

The Honorable Jesse M. Furman
United States Courthouse
40 Foley Square
New York, NY 10007

      RE: Letter Withdrawing Request for Sealing of BORs and Permission
          to File Unredacted Copies of BORs;
          WTW, et al. v. Herriott; No. 21-CV-00487

To the Honorable Jesse M. Furman:

We represent Plaintiffs, Willis Towers Watson Public Limited Company and Willis Re Inc.
(collectively “Willis”) in the above-referenced action. On April 2, 2021, the parties e-filed a joint
letter with the court (ECF No. 95). In the letter, Willis requested that the six BOR letters (“BORs)
remain sealed by the Court.

Willis respectfully desires to withdraw its request for the sealing of the six BORs for the upcoming
April 15, 2021 hearing, and requests permission to file unredacted copies of the six BORs. Willis
also believes this request would permit the April 15, 2021 to proceed in a more smooth and
efficient manner.

Thank you for your consideration.

                                                                Respectfully submitted,

                                                                WHITE AND WILLIAMS LLP



                                                                Scott H. Casher

cc: All parties of record (via ECF)




                     Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
